United States Court of Appeals
                        For the First Circuit


No. 15-1273

                        DIONISIO SANTANA-DÍAZ,

                         Plaintiff, Appellant,

                                  v.

                 METROPOLITAN LIFE INSURANCE COMPANY,

                         Defendant, Appellee.


                             ERRATA SHEET

          The opinion of this Court issued on March 14, 2016 is
amended as follows:

             On page 3, line 19 add a semi-colon between "category"
and "thus"

             On page 24, line 13, add "a" before "'dead letter'"

          On page 26, line 14, delete "2014" after "1st Cir." and
on line 16, add "(2014)" after "135 S. Ct. 94"

             On page 26, lines 18-19, delete "cert. denied, 488 U.S.
909"




                                 - 1 -